UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22363 The SteelPath MLP Funds Trust (Exact name of registrant as specified in charter) 2100 McKinney Ave, Suite 1401, Dallas, Texas, 75201 (Address of principal executive offices)(Zip code) Gabriel Hammond, SteelPath Fund Advisors LLC 2100 McKinney Ave, Suite 1401, Dallas, Texas, 75201 (Name and address of agent for service) Registrant's telephone number, including area code: (214) 740-6040 Date of fiscal year end: November 30 Date of reporting period: July 1, 2010- June 30, 2011 Item 1. Proxy Voting Record SteelPath Select 40 Fund Company Name Ticker Primary Security ID Meeting Date Record Date Meeting Type Shares Voted Proponent Item Number Proposal Code Description Voting Proposal (y/n) Proposal Management Recom-mendation Vote Instruction VAM YN Voted YN INERGY HLDGS, L.P. NRGP 45661Q107 2-Nov-10 1-Oct-10 Special Management 1 Approve Merger Agreement Yes Approve Merger Agreement For For No Yes INERGY HLDGS, L.P. NRGP 45661Q107 2-Nov-10 1-Oct-10 Special Management 2 Other Business Yes Other Business For Against Yes Yes Buckeye GP Holdings L.P. BGH 16-Nov-10 17-Sep-10 Special Management 1 Approve Merger Agreement Yes Approve Merger Agreement For For No Yes Copano Energy, L.L.C. CPNO 17-Nov-10 20-Sep-10 Special Management 1 Company Specific Equity Related Yes Amend Terms of Series A Preferred Stock and Approve Issuance of Additional Common Stock Upon Conversion of Preferred Stock For For No Yes Enterprise GP Holdings L.P. EPE 22-Nov-10 13-Oct-10 Special Management 1 Approve Merger Agreement Yes Approve Merger Agreement For For No Yes EV Energy Partners, L.P. EVEP 26926V107 20-Jan-11 29-Nov-10 Special Management 1 Amend Omnibus Compensation Plan Yes Amend Omnibus Stock Plan For Against Yes Yes EV Energy Partners, L.P. EVEP 26926V107 20-Jan-11 29-Nov-10 Special Management 2 Ratify Auditors Yes Ratify Auditors For For No Yes Linn Energy, LLC LINE 26-Apr-11 1-Mar-11 Annual Management Elect Directors Yes Elect Director Michael C. Linn For For No Yes Linn Energy, LLC LINE 26-Apr-11 1-Mar-11 Annual Management Elect Directors Yes Elect Director Mark E. Ellis For For No Yes Linn Energy, LLC LINE 26-Apr-11 1-Mar-11 Annual Management Elect Directors Yes Elect Director George A. Alcorn For For No Yes Linn Energy, LLC LINE 26-Apr-11 1-Mar-11 Annual Management Elect Directors Yes Elect Director Terrence S. Jacobs For For No Yes Linn Energy, LLC LINE 26-Apr-11 1-Mar-11 Annual Management Elect Directors Yes Elect Director Jeffrey C. Swoveland For For No Yes Linn Energy, LLC LINE 26-Apr-11 1-Mar-11 Annual Management Elect Directors Yes Elect Director Joseph P. McCoy For For No Yes Linn Energy, LLC LINE 26-Apr-11 1-Mar-11 Annual Management 2 Ratify Auditors Yes Ratify Auditors For For No Yes Linn Energy, LLC LINE 26-Apr-11 1-Mar-11 Annual Management 3 Approve Remuneration Report Yes Advisory Vote to Ratify Named Executive Officers' Compensation For For No Yes Linn Energy, LLC LINE 26-Apr-11 1-Mar-11 Annual Management 4 Advisory Vote on Say on Pay Frequency Yes Advisory Vote on Say on Pay Frequency Three Years One Year Yes Yes Magellan Midstream Partners, L.P. MMP 27-Apr-11 28-Feb-11 Annual Management Elect Directors Yes Elect Director James C. Kempner For For No Yes Magellan Midstream Partners, L.P. MMP 27-Apr-11 28-Feb-11 Annual Management Elect Directors Yes Elect Director Michael N. Mears For Withhold Yes Yes Magellan Midstream Partners, L.P. MMP 27-Apr-11 28-Feb-11 Annual Management Elect Directors Yes Elect Director James R. Montague For For No Yes Magellan Midstream Partners, L.P. MMP 27-Apr-11 28-Feb-11 Annual Management 2 Amend Restricted Stock Plan Yes Amend Restricted Stock Plan For For No Yes Magellan Midstream Partners, L.P. MMP 27-Apr-11 28-Feb-11 Annual Management 3 Approve Remuneration Report Yes Advisory Vote to Ratify Named Executive Officers' Compensation For For No Yes Magellan Midstream Partners, L.P. MMP 27-Apr-11 28-Feb-11 Annual Management 4 Advisory Vote on Say on Pay Frequency Yes Advisory Vote on Say on Pay Frequency Three Years One Year Yes Yes NuStar GP Holdings, LLC NSH 67059L102 27-Apr-11 3-Mar-11 Annual Management Elect Directors Yes Elect Director Curtis V. Anastasio For For No Yes NuStar GP Holdings, LLC NSH 67059L102 27-Apr-11 3-Mar-11 Annual Management Elect Directors Yes Elect Director William B. Burnett For For No Yes NuStar GP Holdings, LLC NSH 67059L102 27-Apr-11 3-Mar-11 Annual Management 2 Ratify Auditors Yes Ratify Auditors For For No Yes NuStar GP Holdings, LLC NSH 67059L102 27-Apr-11 3-Mar-11 Annual Management 3 Approve Remuneration Report Yes Advisory Vote to Ratify Named Executive Officers' Compensation For For No Yes NuStar GP Holdings, LLC NSH 67059L102 27-Apr-11 3-Mar-11 Annual Management 4 Advisory Vote on Say on Pay Frequency Yes Advisory Vote on Say on Pay Frequency Three Years One Year Yes Yes NuStar Energy LP NS 67058H102 5-May-11 9-Mar-11 Special Management 1 Amend Omnibus Compensation Plan Yes Amend Omnibus Stock Plan For For No Yes NuStar Energy LP NS 67058H102 5-May-11 9-Mar-11 Special Management 2 Ratify Auditors Yes Ratify Auditors For For No Yes Copano Energy, L.L.C. CPNO 18-May-11 31-Mar-11 Annual Management Elect Directors Yes Elect Director James G. Crump For For No Yes Copano Energy, L.L.C. CPNO 18-May-11 31-Mar-11 Annual Management Elect Directors Yes Elect Director Ernie L. Danner For For No Yes Copano Energy, L.L.C. CPNO 18-May-11 31-Mar-11 Annual Management Elect Directors Yes Elect Director Scott A. Griffiths For For No Yes Copano Energy, L.L.C. CPNO 18-May-11 31-Mar-11 Annual Management Elect Directors Yes Elect Director Michael L. Johnson For For No Yes Copano Energy, L.L.C. CPNO 18-May-11 31-Mar-11 Annual Management Elect Directors Yes Elect Director Michael G. MacDougall For Withhold Yes Yes Copano Energy, L.L.C. CPNO 18-May-11 31-Mar-11 Annual Management Elect Directors Yes Elect Director R. Bruce Northcutt For For No Yes Copano Energy, L.L.C. CPNO 18-May-11 31-Mar-11 Annual Management Elect Directors Yes Elect Director T. William Porter For For No Yes Copano Energy, L.L.C. CPNO 18-May-11 31-Mar-11 Annual Management Elect Directors Yes Elect Director William L. Thacker For For No Yes Copano Energy, L.L.C. CPNO 18-May-11 31-Mar-11 Annual Management 2 Ratify Auditors Yes Ratify Auditors For For No Yes Copano Energy, L.L.C. CPNO 18-May-11 31-Mar-11 Annual Management 3 Amend Omnibus Compensation Plan Yes Amend Omnibus Stock Plan For Against Yes Yes Copano Energy, L.L.C. CPNO 18-May-11 31-Mar-11 Annual Management 4 Amend Omnibus Compensation Plan Yes Amend Omnibus Stock Plan For Against Yes Yes Copano Energy, L.L.C. CPNO 18-May-11 31-Mar-11 Annual Management 5 Approve Remuneration Report Yes Advisory Vote to Ratify Named Executive Officers' Compensation For For No Yes Copano Energy, L.L.C. CPNO 18-May-11 31-Mar-11 Annual Management 6 Advisory Vote on Say on Pay Frequency Yes Advisory Vote on Say on Pay Frequency Three Years One Year Yes Yes MarkWest Energy Partners, L.P. MWE 1-Jun-11 6-Apr-11 Annual Management Elect Directors Yes Elect Director Frank M. Semple For For No Yes MarkWest Energy Partners, L.P. MWE 1-Jun-11 6-Apr-11 Annual Management Elect Directors Yes Elect Director Donal D. Wolf For For No Yes MarkWest Energy Partners, L.P. MWE 1-Jun-11 6-Apr-11 Annual Management Elect Directors Yes Elect Director Keith E. Bailey For For No Yes MarkWest Energy Partners, L.P. MWE 1-Jun-11 6-Apr-11 Annual Management Elect Directors Yes Elect Director Michael L. Beatty For Withhold Yes Yes MarkWest Energy Partners, L.P. MWE 1-Jun-11 6-Apr-11 Annual Management Elect Directors Yes Elect Director Charles K. Dempster For For No Yes MarkWest Energy Partners, L.P. MWE 1-Jun-11 6-Apr-11 Annual Management Elect Directors Yes Elect Director Donald C. Heppermann For For No Yes MarkWest Energy Partners, L.P. MWE 1-Jun-11 6-Apr-11 Annual Management Elect Directors Yes Elect Director William A. Kellstrom For For No Yes MarkWest Energy Partners, L.P. MWE 1-Jun-11 6-Apr-11 Annual Management Elect Directors Yes Elect Director Anne E. Fox Mounsey For For No Yes MarkWest Energy Partners, L.P. MWE 1-Jun-11 6-Apr-11 Annual Management Elect Directors Yes Elect Director william P. Nicoletti For For No Yes MarkWest Energy Partners, L.P. MWE 1-Jun-11 6-Apr-11 Annual Management 2 Approve Remuneration Report Yes Advisory Vote to Ratify Named Executive Officers' Compensation For For No Yes MarkWest Energy Partners, L.P. MWE 1-Jun-11 6-Apr-11 Annual Management 3 Advisory Vote on Say on Pay Frequency Yes Advisory Vote on Say on Pay Frequency Three Years One Year Yes Yes MarkWest Energy Partners, L.P. MWE 1-Jun-11 6-Apr-11 Annual Management 4 Ratify Auditors Yes Ratify Auditors For For No Yes Buckeye Partners, L.P. BPL 7-Jun-11 8-Apr-11 Annual Management 1 Elect Directors Yes Elect Director Forrest E. Wylie For For No Yes Buckeye Partners, L.P. BPL 7-Jun-11 8-Apr-11 Annual Management 2 Elect Directors Yes Elect Director Joseph A. LaSala, Jr. For For No Yes Buckeye Partners, L.P. BPL 7-Jun-11 8-Apr-11 Annual Management 3 Elect Directors Yes Elect Director Martin A. White For For No Yes Buckeye Partners, L.P. BPL 7-Jun-11 8-Apr-11 Annual Management 4 Ratify Auditors Yes Ratify Auditors For For No Yes Buckeye Partners, L.P. BPL 7-Jun-11 8-Apr-11 Annual Management 5 Approve Remuneration Report Yes Advisory Vote to Ratify Named Executive Officers' Compensation For For No Yes Buckeye Partners, L.P. BPL 7-Jun-11 8-Apr-11 Annual Management 6 Advisory Vote on Say on Pay Frequency Yes Advisory Vote on Say on Pay Frequency Three Years One Year Yes Yes SteelPath Alpha Fund Company Name Ticker Primary Security ID Meeting Date Record Date Meeting Type Shares Voted Proponent Item Number Proposal Code Description Voting Proposal (y/n) Proposal Management Recom-mendation Vote Instruction VAM YN Voted YN INERGY HLDGS, L.P. NRGP 45661Q107 2-Nov-10 1-Oct-10 Special Management 1 Approve Merger Agreement Yes Approve Merger Agreement For For No Yes INERGY HLDGS, L.P. NRGP 45661Q107 2-Nov-10 1-Oct-10 Special Management 2 Other Business Yes Other Business For Against Yes Yes Buckeye Partners, L.P. BPL 16-Nov-10 17-Sep-10 Special Management 1 Issue Shares for Acquisition Yes Approve Acquisition For For No Yes Buckeye Partners, L.P. BPL 16-Nov-10 17-Sep-10 Special Management 2 Amend Art/Bylaws/Chartr Non-Routine Yes Amend Partnership Agreement For For No Yes Enterprise GP Holdings L.P. EPE 22-Nov-10 13-Oct-10 Special Management 1 Approve Merger Agreement Yes Approve Merger Agreement For For No Yes Magellan Midstream Partners, L.P. MMP 27-Apr-11 28-Feb-11 Annual Management Elect Directors Yes Elect Director James C. Kempner For For No Yes Magellan Midstream Partners, L.P. MMP 27-Apr-11 28-Feb-11 Annual Management Elect Directors Yes Elect Director Michael N. Mears For Withhold Yes Yes Magellan Midstream Partners, L.P. MMP 27-Apr-11 28-Feb-11 Annual Management Elect Directors Yes Elect Director James R. Montague For For No Yes Magellan Midstream Partners, L.P. MMP 27-Apr-11 28-Feb-11 Annual Management 2 Amend Restricted Stock Plan Yes Amend Restricted Stock Plan For For No Yes Magellan Midstream Partners, L.P. MMP 27-Apr-11 28-Feb-11 Annual Management 3 Approve Remuneration Report Yes Advisory Vote to Ratify Named Executive Officers' Compensation For For No Yes Magellan Midstream Partners, L.P. MMP 27-Apr-11 28-Feb-11 Annual Management 4 Advisory Vote on Say on Pay Frequency Yes Advisory Vote on Say on Pay Frequency Three Years One Year Yes Yes NuStar Energy LP NS 67058H102 5-May-11 9-Mar-11 Special Management 1 Amend Omnibus Compensation Plan Yes Amend Omnibus Stock Plan For For No Yes NuStar Energy LP NS 67058H102 5-May-11 9-Mar-11 Special Management 2 Ratify Auditors Yes Ratify Auditors For For No Yes Buckeye Partners, L.P. BPL 7-Jun-11 8-Apr-11 Annual Management 1 Elect Directors Yes Elect Director Forrest E. Wylie For For No Yes Buckeye Partners, L.P. BPL 7-Jun-11 8-Apr-11 Annual Management 2 Elect Directors Yes Elect Director Joseph A. LaSala, Jr. For For No Yes Buckeye Partners, L.P. BPL 7-Jun-11 8-Apr-11 Annual Management 3 Elect Directors Yes Elect Director Martin A. White For For No Yes Buckeye Partners, L.P. BPL 7-Jun-11 8-Apr-11 Annual Management 4 Ratify Auditors Yes Ratify Auditors For For No Yes Buckeye Partners, L.P. BPL 7-Jun-11 8-Apr-11 Annual Management 5 Approve Remuneration Report Yes Advisory Vote to Ratify Named Executive Officers' Compensation For For No Yes Buckeye Partners, L.P. BPL 7-Jun-11 8-Apr-11 Annual Management 6 Advisory Vote on Say on Pay Frequency Yes Advisory Vote on Say on Pay Frequency Three Years One Year Yes Yes SteelPath Income Fund Company Name Ticker Primary Security ID Meeting Date Record Date Meeting Type Shares Voted Proponent Item Number Proposal Code Description Voting Proposal (y/n) Proposal Management Recom-mendation Vote Instruction VAM YN Voted YN Copano Energy, L.L.C. CPNO 17-Nov-10 20-Sep-10 Special Management 1 Company Specific Equity Related Yes Amend Terms of Series A Preferred Stock and Approve Issuance of Additional Common Stock Upon Conversion of Preferred Stock For For No Yes EV Energy Partners, L.P. EVEP 26926V107 20-Jan-11 29-Nov-10 Special Management 1 Amend Omnibus Compensation Plan Yes Amend Omnibus Stock Plan For Against Yes Yes EV Energy Partners, L.P. EVEP 26926V107 20-Jan-11 29-Nov-10 Special Management 2 Ratify Auditors Yes Ratify Auditors For For No Yes Linn Energy, LLC LINE 26-Apr-11 1-Mar-11 Annual Management Elect Directors Yes Elect Director Michael C. Linn For For No Yes Linn Energy, LLC LINE 26-Apr-11 1-Mar-11 Annual Management Elect Directors Yes Elect Director Mark E. Ellis For For No Yes Linn Energy, LLC LINE 26-Apr-11 1-Mar-11 Annual Management Elect Directors Yes Elect Director George A. Alcorn For For No Yes Linn Energy, LLC LINE 26-Apr-11 1-Mar-11 Annual Management Elect Directors Yes Elect Director Terrence S. Jacobs For For No Yes Linn Energy, LLC LINE 26-Apr-11 1-Mar-11 Annual Management Elect Directors Yes Elect Director Jeffrey C. Swoveland For For No Yes Linn Energy, LLC LINE 26-Apr-11 1-Mar-11 Annual Management Elect Directors Yes Elect Director Joseph P. McCoy For For No Yes Linn Energy, LLC LINE 26-Apr-11 1-Mar-11 Annual Management 2 Ratify Auditors Yes Ratify Auditors For For No Yes Linn Energy, LLC LINE 26-Apr-11 1-Mar-11 Annual Management 3 Approve Remuneration Report Yes Advisory Vote to Ratify Named Executive Officers' Compensation For For No Yes Linn Energy, LLC LINE 26-Apr-11 1-Mar-11 Annual Management 4 Advisory Vote on Say on Pay Frequency Yes Advisory Vote on Say on Pay Frequency Three Years One Year Yes Yes NuStar Energy LP NS 67058H102 5-May-11 9-Mar-11 Special Management 1 Amend Omnibus Compensation Plan Yes Amend Omnibus Stock Plan For For No Yes NuStar Energy LP NS 67058H102 5-May-11 9-Mar-11 Special Management 2 Ratify Auditors Yes Ratify Auditors For For No Yes Copano Energy, L.L.C. CPNO 18-May-11 31-Mar-11 Annual Management Elect Directors Yes Elect Director James G. Crump For For No Yes Copano Energy, L.L.C. CPNO 18-May-11 31-Mar-11 Annual Management Elect Directors Yes Elect Director Ernie L. Danner For For No Yes Copano Energy, L.L.C. CPNO 18-May-11 31-Mar-11 Annual Management Elect Directors Yes Elect Director Scott A. Griffiths For For No Yes Copano Energy, L.L.C. CPNO 18-May-11 31-Mar-11 Annual Management Elect Directors Yes Elect Director Michael L. Johnson For For No Yes Copano Energy, L.L.C. CPNO 18-May-11 31-Mar-11 Annual Management Elect Directors Yes Elect Director Michael G. MacDougall For Withhold Yes Yes Copano Energy, L.L.C. CPNO 18-May-11 31-Mar-11 Annual Management Elect Directors Yes Elect Director R. Bruce Northcutt For For No Yes Copano Energy, L.L.C. CPNO 18-May-11 31-Mar-11 Annual Management Elect Directors Yes Elect Director T. William Porter For For No Yes Copano Energy, L.L.C. CPNO 18-May-11 31-Mar-11 Annual Management Elect Directors Yes Elect Director William L. Thacker For For No Yes Copano Energy, L.L.C. CPNO 18-May-11 31-Mar-11 Annual Management 2 Ratify Auditors Yes Ratify Auditors For For No Yes Copano Energy, L.L.C. CPNO 18-May-11 31-Mar-11 Annual Management 3 Amend Omnibus Compensation Plan Yes Amend Omnibus Stock Plan For Against Yes Yes Copano Energy, L.L.C. CPNO 18-May-11 31-Mar-11 Annual Management 4 Amend Omnibus Compensation Plan Yes Amend Omnibus Stock Plan For Against Yes Yes Copano Energy, L.L.C. CPNO 18-May-11 31-Mar-11 Annual Management 5 Approve Remuneration Report Yes Advisory Vote to Ratify Named Executive Officers' Compensation For For No Yes Copano Energy, L.L.C. CPNO 18-May-11 31-Mar-11 Annual Management 6 Advisory Vote on Say on Pay Frequency Yes Advisory Vote on Say on Pay Frequency Three Years One Year Yes Yes MarkWest Energy Partners, L.P. MWE 1-Jun-11 6-Apr-11 Annual Management Elect Directors Yes Elect Director Frank M. Semple For For No Yes MarkWest Energy Partners, L.P. MWE 1-Jun-11 6-Apr-11 Annual Management Elect Directors Yes Elect Director Donal D. Wolf For For No Yes MarkWest Energy Partners, L.P. MWE 1-Jun-11 6-Apr-11 Annual Management Elect Directors Yes Elect Director Keith E. Bailey For For No Yes MarkWest Energy Partners, L.P. MWE 1-Jun-11 6-Apr-11 Annual Management Elect Directors Yes Elect Director Michael L. Beatty For Withhold Yes Yes MarkWest Energy Partners, L.P. MWE 1-Jun-11 6-Apr-11 Annual Management Elect Directors Yes Elect Director Charles K. Dempster For For No Yes MarkWest Energy Partners, L.P. MWE 1-Jun-11 6-Apr-11 Annual Management Elect Directors Yes Elect Director Donald C. Heppermann For For No Yes MarkWest Energy Partners, L.P. MWE 1-Jun-11 6-Apr-11 Annual Management Elect Directors Yes Elect Director William A. Kellstrom For For No Yes MarkWest Energy Partners, L.P. MWE 1-Jun-11 6-Apr-11 Annual Management Elect Directors Yes Elect Director Anne E. Fox Mounsey For For No Yes MarkWest Energy Partners, L.P. MWE 1-Jun-11 6-Apr-11 Annual Management Elect Directors Yes Elect Director william P. Nicoletti For For No Yes MarkWest Energy Partners, L.P. MWE 1-Jun-11 6-Apr-11 Annual Management 2 Approve Remuneration Report Yes Advisory Vote to Ratify Named Executive Officers' Compensation For For No Yes MarkWest Energy Partners, L.P. MWE 1-Jun-11 6-Apr-11 Annual Management 3 Advisory Vote on Say on Pay Frequency Yes Advisory Vote on Say on Pay Frequency Three Years One Year Yes Yes MarkWest Energy Partners, L.P. MWE 1-Jun-11 6-Apr-11 Annual Management 4 Ratify Auditors Yes Ratify Auditors For For No Yes Buckeye Partners, L.P. BPL 7-Jun-11 8-Apr-11 Annual Management 1 Elect Directors Yes Elect Director Forrest E. Wylie For For No Yes Buckeye Partners, L.P. BPL 7-Jun-11 8-Apr-11 Annual Management 2 Elect Directors Yes Elect Director Joseph A. LaSala, Jr. For For No Yes Buckeye Partners, L.P. BPL 7-Jun-11 8-Apr-11 Annual Management 3 Elect Directors Yes Elect Director Martin A. White For For No Yes Buckeye Partners, L.P. BPL 7-Jun-11 8-Apr-11 Annual Management 4 Ratify Auditors Yes Ratify Auditors For For No Yes Buckeye Partners, L.P. BPL 7-Jun-11 8-Apr-11 Annual Management 5 Approve Remuneration Report Yes Advisory Vote to Ratify Named Executive Officers' Compensation For For No Yes Buckeye Partners, L.P. BPL 7-Jun-11 8-Apr-11 Annual Management 6 Advisory Vote on Say on Pay Frequency Yes Advisory Vote on Say on Pay Frequency Three Years One Year Yes Yes SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)The SteelPath MLP Funds Trust By (Signature and Title) /s/ Gabriel Hammond Gabriel Hammond, President Date:August 3, 2011
